The opinion of the court was delivered by
McEnery, J.
The dative executor of this succession, by the advice of a family meeting and under an order of court, sold all the property of the succession to pay the debts of the same. D. O. McOan, who, for borrowed money, held a special mortgage on a piece of real estate, concurred in the recommendations of a family meeting, to sell the property on terms of credit.
*724The sale was made in this manner in pursuance of an agreement between the attorney of the executor and the mortgage creditor, McOan. The agreement between the attorney and the creditor, McOan, was, in substance, that the.'property on which McOan held a special mortgage should not contribute to the payment of theprivil-' eged costs of succession beyond $250, exclusive of the cost of selling the property.
The executor filed a final account and proposed a distribution of the proceeds.
McOan filed an opposition to the account, generally opposing it, and specially insisting upon the enforcement of the agreement with the attorney of the executor.
McOan’s debt was not privileged. The nature of his debt gave him no vendor’s.or other privilege. It was an ordinary debt secured by special mortgage on specific property." It was therefore subject to the general privileges, such as funeral charges, law charges, expenses of last sickness, and the widow’s and minors’claim for $1000, when in necessitous circumstances, and taxes and insurance on the property. The executor or his attorney and the creditor could not therefore make any agreement that would relieve this property from the succession charges which the law imposes upon it.
But there is no limitation upon the agreement that the executor or attorney or any other creditor holding a special or general privilege may make so far as it relates to his debt. He may, of course, renounce it.
In the instant case the attorney and the executor both Agreed, in the interest of the succession, that their fees .and commissions should not exceed the sum of $250. Their fees and commissions were thus reduced in order to induce the mortgage creditor, McOan, to consent to the speedy sale of the property.
There is no dispute as to the effect of the agreement so far as the attorney is concerned. But it is urged that he could not, without his consent, thus .remit the commission of the executor. The executor was a party to all the succession proceedings. He • was necessarily in court and a party to all of them.
In the motion, which was evidently "made by consent, to discontinue the application of McOan to administer the succession of Regan, it stated that the motion is made “ with the understanding that the mortgage of mover is to be paid in full from the proceeds *725of sale of the Baronne street property, and that said mortgage creditor is not to be made to pay the cost of this succession nor to the executor’s commission or attorney’s fees.”
The agreement .with reference to the renunciation of the executor’s commission and the attorney’s fees is legal and binding.
It is therefore ordered, adjudged and decreed that the judgment .appealed from be amended so as to strike therefrom the amount of $750 allowed the executor as commissions, and the same to be charged to the executor, to be paid out first, on account ■ of the privileged debts of the succession and the homestead of the minor children; and if these have been paid, then to the mortgage creditor, McOan. In other respects the judgment is affirmed.